Citation Nr: 0819694	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  97-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 31, 1994, 
for the grant of a total rating based on unemployability 
(TDIU), based upon whether there was clear and unmistakable 
error (CUE) in prior RO rating decisions dated April 11, 
1984, August 1, 1984, September 14, 1984, and October 21, 
1987; in a letter dated August 21, 1984; and in a statement 
of the case (SOC) dated September 21, 1984.   


REPRESENTATION

Appellant represented by:	Gordon P. Erspamer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and F.J.




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the RO 
which granted a TDIU rating, effective from August 31, 1994.  
The veteran appealed for an earlier effective date for the 
award of a TDIU rating.

In February 1999, the Board denied entitlement to an 
effective date prior to August 31, 1994 for the assignment of 
a TDIU.  In that decision, the Board stated that, "As to the 
veteran's claim of CUE in the rating decisions dated April 
11, 1984, August 1, 1984, September 14, 1984, September 21, 
1984, and October 21, 1987, the Board notes that the RO 
denied these claims in a March 1998 rating decision.  The 
record does not reflect that the veteran has appealed this 
decision."  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2001 Order, the Court found that contrary to 
the Board's conclusion, the veteran did appeal these 
determinations.  Cf. Isenbart v. Brown, 7 Vet. App. 534, 542 
(1995).  

Accordingly, the February 1999 decision was vacated in part 
and the matter of whether CUE was committed in VA's 1984 and 
1987 decisions was remanded to the Board for readjudication.  
The Board decision was otherwise AFFIRMED, including that a 
July 7, 1977 RO decision had been subsumed by the April 1980 
and September 1982 Board decisions and that disallowances of 
the veteran's 1984 through 1988 claims were final.  In June 
2003, the U.S. Court of Appeals for the Federal Circuit 
affirmed the decision of the Court of Appeals for Veterans 
Claims.  

Accordingly, the issue on appeal is entitlement to an 
effective date prior to August 31, 1994 for the grant of a 
TDIU, based solely upon whether there was CUE in prior RO 
rating decisions dated April 11, 1984, August 1, 1984, 
September 14, 1984, and October 21, 1987; in a letter dated 
August 21, 1984; and in a statement of the case dated 
September 21, 1984.   

In August 2005, the Board remanded the issue of whether there 
was CUE in these RO decisions for the issuance of a statement 
of the case in compliance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, in light of the Court's reference 
to Isenbart v. Brown, 7 Vet. App. 534, 542 (1995) in its 
November 2001 decision, the Board concedes that these 
determinations are properly on appeal and sincerely regrets 
any delay.

Also in August 2005, in a separate decision, the Board denied 
motions for CUE in an April 1980 Board decision which denied 
a TDIU; a September 1982 Board decision which upheld the 
April 1980 Board decision denying a TDIU; and the February 
1999 Board decision which denied an effective date prior to 
August 31, 1994 for a grant of a TDIU rating (finding that 
this claim lacked legal merit).  The Court of Appeals for 
Veterans Claims affirmed this decision in February 2008.  

In his May 2007 substantive appeal, the veteran indicated 
that he wished to have a hearing before the Board in 
Washington, D.C.  In a July 2007 letter he and his attorney 
were informed that the veteran was scheduled to appear before 
the Board for a hearing on September 11, 2007.  The veteran 
failed to appear.  Thus, the Board will proceed with the 
adjudication of his claim.  


FINDINGS OF FACT

1.  The record does not establish that any of the correct 
facts as they were known at the time, were not before the RO 
on April 11, 1984, August 1, 1984, September 14, 1984 and 
October 21, 1987, or that the RO incorrectly applied 
statutory or regulatory provisions on those dates such that 
the outcome of the claim for a TDIU would have been 
manifestly different but for the error.

2.  The RO letter dated August 21, 1984 and the statement of 
the case (SOC) dated September 21, 1984 are not final and 
binding determinations as defined by law.   


CONCLUSIONS OF LAW

1.  The April 11, 1984 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed on 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  

2.  The August 1, 1984 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed on 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  

3.  The September 14, 1984 rating decision was not clearly 
and unmistakably erroneous and cannot be revised or reversed 
on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2007).  

4.  The October 21, 1987 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed on 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  

5.  The claim of CUE in a letter dated August 21, 1984 must 
be denied because of absence of legal merit or the lack of 
entitlement under the law.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

6.  The claim of CUE in a statement of the case (SOC) dated 
September 21, 1984 must be denied because of absence of legal 
merit or the lack of entitlement under the law.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Initially, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  VA is required to 
provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

As for the claim for an effective date prior to August 31, 
1994 for the grant of a total rating based on unemployability 
(TDIU), based solely upon whether there was clear and 
unmistakable error (CUE) in prior RO rating decisions dated 
April 11, 1984, August 1, 1984, September 14, 1984, and 
October 21, 1987; in a letter dated August 21, 1984; and in a 
statement of the case (SOC) dated September 21, 1984, the 
VCAA is not applicable to CUE claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  The Court in 
Livesay held that CUE claims are not conventional claims, but 
rather are requests for revision of previous decisions.  A 
claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to the veteran's CUE claims.  
Accordingly, the Board will proceed with appellate review.



II.  Clear and unmistakable error

A.  Factual background

Effective from October 1974, the veteran was granted service 
connection and was assigned a 60 percent rating for 
postoperative laminectomies for ruptured intervertebral disc 
with radiculopathy.  From January 1975 to June 1975, he 
received full-time Chapter 34 benefits for college level 
training.  He also received Chapter 31 benefits for 
vocational rehabilitation training in electronics from April 
1977 to December 1978.  While in training, he reportedly 
missed 3 to 4 days a month due to his service-connected 
disability.  The veteran completed 3 years of college and 
worked as a manager.  He was also service connected for a 
history of amebic dysentery, evaluated as noncompensable.
 
In an April 1980 decision, the Board found that the veteran's 
service-connected low back disability was of insufficient 
severity to preclude all forms of substantially gainful 
employment compatible with his education and work experience.  
The veteran requested reconsideration of that decision.  

In a September 1982 decision, the Board found that the April 
1980 decision denying a TDIU rating represented the correct 
application of the governing law and regulations to the facts 
and did not involve obvious error.  See 38 U.S.C.A. § 4003 
(West 1982); 38 C.F.R. § 19.148-19.152 (1982).   The Board 
determined that since obvious error had not been found on 
reconsideration, the April 1980 Board's decision was 
affirmed.  The Board found that the benefits sought on appeal 
remained denied.  In making this determination, the Board 
noted that the record showed that the veteran completed three 
years of college; worked as a manager for a floor covering 
company; and received vocational rehabilitation benefits 
under chapter 31 for training in electronics from April 1977 
to December 1978.  The Board also noted the numerous lay 
statements and the medical evidence of record.  In this 
regard, it was noted that the veteran's low back disability 
was associated with symptomatology productive of impairment 
of earning capacity.  The Board noted that the veteran's 
disability was primarily manifested by limitation of back 
motion, weakness of the low back muscles, and low back pain 
with radiation down the left lower extremity.  The Board 
conceded that the veteran's back disability may preclude 
manual labor or other employment requiring extensive 
exertion.  The Board found that the veteran's back disability 
was of such severity as to preclude him from performing his 
duties as a manager of a floor covering company.  The Board, 
however, also found that the veteran's back disability was 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  The Board 
concluded that the evidence failed to show the presence of 
symptomatology which would preclude sedentary employment.

The evidence on file and considered by the Board in 1980 and 
1982 consisted of, inter alia, reports from private 
hospitalization dated from October 1974 to November 1974, 
private hospitalization reports dated in November 1974, 
private outpatient treatment reports dated in 1974 and 1975, 
VA examination report dated in January 1975, VA letter 
showing that veteran was awarded chapter 34 benefits for the 
period of January to June 1975, VA outpatient treatment 
records from February to November 1976, VA examination report 
dated in October 1976, lay statements from family members, 
friends, a co-worker, and employers which were dated in 1974, 
1976 and 1977, a March 1977 outpatient treatment report, VA 
Form 21-527 Income Net Worth and Employment Statement dated 
in May 1977, a September 1977 VA examination report, VA 
outpatient treatment reports from February to April 1978, 
decision awarding vocational rehabilitation benefits under 
chapter 31, and the veteran's testimony.  After weighing the 
evidence of record, the Board found in April 1980 and 
September 1982 that the veteran's service-connected back 
disability did not preclude the veteran from engaging in 
substantially gainful employment.

Subsequently, in March 1984 the veteran claimed entitlement 
to an increased rating and a TDIU.  In an April 11, 1984 RO 
decision, the RO assigned a temporary total rating from 
February 27, 1984 to July 1, 1984 under 38 C.F.R. § 4.30; 
thereafter, the 60 percent rating was continued under 
Diagnostic Code 5293 pending examination to re-evaluate the 
residuals.  The RO also determined that the evidence did not 
establish that the veteran was unemployable due to his 
service-connected back disability.  The determination was 
based on VA records, including those which showed that the 
veteran had undergone surgery for his back in February 1984.  
The veteran was notified of this decision and of his 
appellate rights by letter dated April 13, 1984.

In July 1984, the veteran again sought a TDIU rating.  He 
submitted additional evidence, including a portion of a July 
1984 VA examination report, and a statement requesting 
consideration of 38 C.F.R. §§ 4.15, 4.16.  

A July 1984 VA examination report showed that the veteran was 
the president of a veterans' legal rights organization from 
July 1981 to present, with three months lost from work during 
the past year due to back and leg pain and his surgery in 
February 1984.  He stated that his back disorder caused him 
to lose his job in 1976 and "impaired his capacity 
sufficiently to render it impossible for him to follow 
continuously any substantially gainful occupation."  

On examination, the veteran stated that he last worked in 
1976 managing a floor company.  He was active in a veterans' 
organization at home doing typing and telephoning.  In the 
future, he hoped to do more writing and perhaps go into 
business for himself.  He tried to walk 1/2 mile a day.  He had 
forward bending to 30 degrees, backward bending to 10 degrees 
and lateral bending to 15 degrees.  He complained of back 
pain radiating into the buttocks.  He reported taking aspirin 
for pain.  The diagnoses included persistent low back and 
radicular pain due to status post-operative laminectomy, L4-
L5 and L5-S1, times three.

In a deferred or confirmed rating decision dated August 
1,1984, the RO found that additional Paragraph 30 benefits 
were not shown and continued the 60 percent rating.  This was 
based on the VA examination report of July 1984.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated August 3, 1984.

In a letter dated August 10, 1984, the veteran submitted a 
notice of disagreement with the August 1, 1984 RO decision.  
He noted, in part, that the August 1984 RO decision made no 
mention of 38 C.F.R. §§ 4.15 and 4.16 which he had asked to 
be considered.  He also disagreed with the continuation of 
the 60 percent rating.  

In response to the veteran, in a letter dated August 21, 
1984, the director of the RO explained in greater detail why 
the veteran had been denied a TDIU rating.  It was explained 
that his disability did not involve any of the loss of use 
elements under 38 C.F.R. § 4.15, and that the evidence did 
not establish that he was unable to follow a substantially 
gainful occupation.  

In deferred or confirmed rating decision dated September 14, 
1984, the RO continued the 60 percent evaluation and found 
that the veteran was not shown to be precluded from gainful 
employment due to his service-connected disability.  This was 
after considering a July 1984 VA x-ray report of the lumbar 
spine which showed minimal degenerative disc disease 
suggested at L-3-4 and L-4-5.  

A statement of the case (SOC) was issued on September 21, 
1984 that addressed the issues of entitlement to a higher 
schedular rating and an extraschedular rating under 38 C.F.R. 
§ 3.321, entitlement to a TDIU, and entitlement to a 
permanent and total evaluation under 38 C.F.R. § 4.15.  The 
SOC encompassed a discussion of the April 11, August 1, and 
September 14, 1984 rating decisions and the evidence 
considered in those decisions.  The veteran did not perfect 
an appeal.

In a letter dated May 29, 1986, the RO notified the veteran 
that arrangements were being made for him to undergo a 
physical examination to determine if his disability had 
improved.  The veteran responded that he would not comply, 
because the examination request was in violation of the law.  
See Written statements from the veteran received June 18 and 
July 10, 1986.  He failed to report for his scheduled 
examination, and his payments were discontinued by letter 
dated July 10, 1986.

On June 2, 1987, a letter dated May 21, 1987 was forwarded to 
the RO from the veteran's Senator.  In the letter, the 
veteran stated that he had surgery in April 1987.  He noted 
that in the past his disability had been of sufficient 
severity to warrant total disability ratings and caused him 
to be hospitalized.  He stated that 38 C.F.R. § 3.340 was 
applicable.

On September 9, 1987, the RO wrote to the veteran and asked 
if he was willing to report for a VA examination.  The 
veteran responded by letter dated September 10, 1987, that he 
was willing to report.

Additional medical records were received by the RO, including 
private medical records regarding the veteran's back disorder 
showing that he had undergone back surgery in April 1987, and 
that he was discharged from the hospital on May 1, 1987.  The 
evidence also showed treatment from February to June 1987.  
The treatment records showed mild vertebral pain and slight 
left lower extremity pain in June 1987 with a notation that 
the veteran was now able to sleep at night.  

In October 1987, the RO assigned a temporary total rating 
under 38 C.F.R. § 4.30 from April 27, 1987, and a 60 percent 
rating from August 1, 1987, for postoperative status, 
laminectomies with residuals of intervertebral disc syndrome 
with radiculopathy, and status post lumbar hemi-laminectomy 
at L5-S1 with foraminotomy on the right with diskectomy and 
lumbar laminectomy and removal of the herniated lumbar disc 
at L4-5 on the left.  The veteran was notified of this 
decision and of his appellate rights by letter dated October 
23, 1987.

The RO wrote to the veteran on November 23, 1987 and notified 
him that the evidence provided was adequate to determine that 
convalescence following surgery did not exceed three months; 
however, a VA examination was necessary in order to determine 
the current level of disability of his condition.  The 
veteran was scheduled for a VA examination in November 1987.  
He reported for his VA examination on November 13, 1987, but 
stated that he could not wait and asked that he be 
rescheduled.  VA offered him six alternate dates (see VHA 
letter dated November 30, 1987), but he did not respond.

In May 1988, the VA Acting Director, Compensation and Pension 
Service, notified the RO that the employment information 
provided by the veteran in July 1984 "established a 
reasonable claim for [TDIU]."  Specifically, the RO was 
directed:

Development should include obtaining VA Form 21-
8940. Upon receipt of the veteran's statement and 
VA Form 21-8940, rating action should address the 
issue of entitlement to [TDIU] due to service-
connected disability from July 1, 1984, the date 
the veteran's service-connected disability is 
considered to be 60 percent disabling and static. 

In a May 31, 1988, letter, the RO requested that the veteran 
complete a VA Form 21-8940 and provide additional information 
about the nature of his employment, physical requirements of 
his job, and number of hours worked.  The letter advised the 
veteran that the requested information should be submitted to 
VA within 60 days.  It further stated: "In any case, it must 
be received in [VA] within one year from the date of this 
letter; otherwise, benefits, if entitlement is established, 
may not be paid prior to the date of its receipt."   

In a letter dated in July 1988, the veteran requested that 
the record concerning his 1984 claims for a permanent and 
total disability rating be examined.  He stated that clear 
and unmistakable error was committed by the VA adjudicators 
who ignored the merits of his 1984 claims.  He argued that 
more than adequate evidence existed after his February 1984 
surgery to approve his claims between March 1984 and August 
1984 for increased benefits to a permanent and total rating.

In August 1988, the RO notified the veteran that it had not 
yet received his completed VA Form 21-8940 and that, until it 
was received, action on his TDIU claim could not be taken.  
Additional forms were provided with the notice.  In September 
1988, he was again notified that the RO had not yet received 
his completed VA Form 21-8940.  Nothing being received by 
November 1988, the RO denied the claim and notified the 
veteran of his appellate rights. See VA letter dated November 
4, 1988.

In March 1989, the veteran wrote to the Secretary and alleged 
that CUE was committed in the earlier RO decision that denied 
his claim for a TDIU.

In April 1989, the VA Chief Benefits Director notified the 
veteran that the RO had not yet received his completed VA 
Form 21-8940 and again provided him an additional form.

In a letter dated May 11, 1989, the veteran took note of the 
VA memorandum dated May 9, 1988, which found that the VA 
examination in July 1984 raised a claim for a TDIU.  He 
stated that this claim had been denied by the RO in 1984.  He 
also reference the SOC dated in September 1984.  
Additionally, the veteran argued that the April 1984 RO 
decision contained CUE to the extent that it denied his TDIU 
claim because it ignored many important facts and because VA 
ignored the requirements of 38 C.F.R. § 4.18.  He stated that 
reasonable doubt (38 C.F.R. § 3.102) had never been resolved 
in his favor and that the rating decision ignored the facts 
of his case and the provisions of 38 C.F.R. §§ 4.15, 4.16, 
4.18.  The veteran pointed to evidence which he felt 
supported a grant of his claim in 1984.  He also argued that 
VA did not assist him in accordance with 38 C.F.R. § 3.103 
and that he was denied due process.  Further, the veteran 
argued that the RO ignored his informal claim for a TDIU 
submitted in the May 21, 1987 letter to his Senator, and that 
this was an error.  

In May 1989, the Director, Compensation and Pension Service, 
wrote to the veteran:  "If you need assistance in completing 
the employment statement (VA Form 21-8940) ... you should 
contact the [RO]."  The letter provided the RO's phone 
number and address.

In August 1989, the VA Chief Benefits Director notified the 
veteran that the record did not demonstrate a basis upon 
which equitable relief could be granted; that his claim had 
been previously denied by the Board, but could be reopened 
upon presentation of new and material evidence; and that the 
RO could not evaluate his claim because of his failure to 
complete the requested VA Form 21-8940. 

In October 1990, VA notified him that if he wished to claim 
entitlement to a TDIU rating, he would have to complete VA 
Form 21-8940, which was enclosed. 

In August 1994, the veteran again attempted to reopen his 
claim for a TDIU rating because of his service-connected back 
disability.  The RO sent him VA Form 21-8940 to be completed.  
In December, he filed the form.  The results of a February 
1995 VA medical examination supported a subsequent decision 
by the RO to award a TDIU rating, effective August 31, 1994.  

In a statement received in December 1994, the veteran again 
argued that VA ignored his claim for a TDIU contained in the 
May 21, 1987 letter.  

In a letter dated in September 1996, the veteran's 
representative argued that there was CUE in the rating 
decisions dated April 11, 1984 and August 1, 1984, in a VA 
letter dated August 21, 1984, and in the SOC dated September 
21, 1984.  He stated that VA failed to send the veteran a VA 
Form 21-8940 in violation of 38 C.F.R. § 3.155(a) and 
therefore lacked sufficient information to adjudicate the 
claim, and instead, the rating decisions were based upon 
inaccurate information.  He also stated that the veteran's 
claim was denied in retaliation for his activities in a 
veterans' right organization, and that this violated his 
First Amendment rights.  

In October 1997, the RO notified the veteran that it could 
not provide an explanation for its failure to send him VA 
Form 21-8940 in 1984.  It noted, however, that when that 
oversight was discovered, VA sent him VA Form 21-8940 many 
times in 1988 for the purpose of establishing his claim for 
benefits effective July 1984 and that he did not submit the 
required form.

In October 1997, the veteran alleged that an illegal VA 
policy caused the denials of his claims for a TDIU rating.  
He also alleged that his medical records had been altered. 
Specifically, he presented two copies of November 15, 1976, 
medical progress notes.  The first copy was a medical report 
that had a notation in it stating: "Is worse & must stop 
present type of work."  The second copy was the medical 
report with a notation stating: "Is worse & must stop 
present type of work, or at least the [illegible] bend, 
stoop, lift."  Also on that page is a new entry between a 
July 16, 1976, entry and an October 14, 1976, entry that is 
primarily illegible ending with "says he is applying for 
reevaluation of back condition." 

At an October 1997 hearing, the veteran argued that the 
October 1987 RO rating decision contained CUE because the RO 
did not send him a VA Form 21-8940 in response to his 
informal claim submitted in the May 21, 1987 letter, and that 
therefore, the correct facts as they were available at the 
time were not before the adjudicator.

In a statement received in October 1997, the veteran's 
attorney argued that the 1984 decisions contained CUE as they 
were influenced by illegal, unpublished VA policies designed 
to thwart granting TDIU claims and that such violated 
statutes and regulations.  The attorney claimed that the 1984 
decisions would have granted the veteran's TDIU claim had 
they not been influenced by VA illegal and unpublished 
policies.  The veteran argues that this violated his 
constitutional right to Due Process.

In subsequent correspondence to VA, the veteran alleged CUE 
in the 1984 and 1987 decisions because of VA's alleged 
illegal TDIU adjudication process.  In April 1998, he filed a 
document captioned as a supplemental substantive appeal. In 
it, he identified the new issues as VA's alleged illegal TDIU 
adjudication process and VA's reliance on an "altered" 
document found in his claims file. Id.

In January 2004, the veteran's attorney argued that at the 
time of the RO's 1984 and 1987 decisions, the record 
contained unrebutted evidence showing that the veteran was 
entitled to a TDIU rating.  He additionally argued that the 
RO misapplied statutes and regulations because, instead of 
determining whether the veteran was unable to secure or 
follow a substantially gainful occupation, the RO applied an 
"unemployable" analysis.  He stated that had the RO 
properly applied 38 C.F.R. § 4.16(a), it would have found 
that the veteran, at most, was only able to engage in 
marginal employment.  Further, the attorney stated that the 
1984 and 1987 decision contained CUE because they relied on 
medical records that contained forgeries, and that the 
falsified records were the only evidence of record which 
could properly support the RO's decisions.  He stated that 
apart from the falsified records, there was absolutely no 
evidence that the veteran could maintain substantially 
gainful employment.



B.  Legal analysis

        1.  August 21, 1984 letter and September 21, 1984 
Statement of the Case

As noted above, in response to a letter from the veteran, in 
a letter dated August 21, 1984 the director of the RO 
explained in greater detail why the veteran had been denied a 
TDIU rating.  A statement of the case was issued on September 
21, 1984 that addressed the issues of entitlement to a higher 
schedular rating and an extraschedular rating under 38 C.F.R. 
§ 3.321, entitlement to a TDIU, and entitlement to a 
permanent and total evaluation under 38 C.F.R. § 4.15.  

Because neither the letter nor the statement of the case is a 
final and binding determination, they cannot be subject to 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).  As such the veteran's claim lacks legal merit under 
the law.  The claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

        2.  RO rating decisions dated April 11, 1984, August 1, 
1984, September 14, 1984, and October 21, 1987

In its November 2001 Order, the Court concluded that the 
Board in February 1999 did not err in finding that the 
disallowances of the veteran's 1984 through 1988 claims were 
final.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id.  at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The law in effect at the time of the 1984 and 1987 rating 
actions provided that total disability ratings for 
compensation based on unemployability may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, employment history, and educational and 
vocational attainment.  38 U.S.C.A. § 1155 (1984, 1987); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1984, 1987). 

The regulation further provided that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b) (1984, 1987).  

At the outset, the Board notes that the veteran has stated 
that he submitted informal claims for a TDIU in July 1984 and 
May 1987 that were ignored in the August 1984 and October 
1987 rating decisions, respectively.  The Board finds, 
however, that the veteran's claims for a TDIU filed in July 
1984 and May 1987 were denied in the August 1984 and October 
1987 rating decisions.  In so finding, the Board notes that 
in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court 
held that where an RO decision discusses a claim in terms 
sufficient to put the claimant on notice that it was being 
considered and rejected, then it constitutes a denial of that 
claim even if the formal adjudicative language does not 
"specifically" deny that claim.  

Here, although the August 1984 and October 1987 rating 
decisions did not explicitly discuss entitlement to a TDIU, 
the RO decisions addressed the claim in a manner sufficient 
for the veteran to deduce that his claim for a TDIU was 
adjudicated.  The veteran received general notice of the 
denial of his TDIU claim in those decisions that assigned a 
particular disability rating, namely, the 60 percent rating.  
As discussed in Ingram, to understand this point, one need 
only look at the nature of a TDIU claim.  Under some 
circumstances, TDIU may be sought as part of an initial award 
of disability compensation benefits or as a type of 
increased-rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 32-34 (2007) (holding that a TDIU claim based on a 
condition that has already been service connected to be an 
increased-rating claim for the purpose of the application of 
38 U.S.C. § 5110(b)(2)); id. at 34 (recognizing that under 
some circumstances an award of TDIU may not amount to an 
award of increased compensation where, for example, TDIU is 
awarded as part of an initial award of disability 
compensation benefits); Hurd V. West, 13 Vet. App. 449, 451-
52 (2000) (applying law governing increased-rating claims to 
the award of TDIU); Norris v. West, 12 Vet. App. 413, 420-22 
(1999) (finding that TDIU "is in essence a claim for an 
increased rating" and applying the informal claim provisions 
of 38 C.F.R. § 3.157 to TDIU claims); Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991) (holding that a "claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of [38 U.S.C.] § 
[51]10(b)(2)"). 

It is reasonable to say that a veteran who receives a 
disability rating that is less than 100 percent has notice of 
how his condition has been rated and has the opportunity to 
appeal the rating decision.  Even if he does not have a clear 
understanding of TDIU, he does have a clear statement of 
which disability is being rated and the fact that the 
Secretary has declared it to be less than 100 percent 
disabling.  Hence, a veteran's ignorance of a particular 
reason for the denial of a total disability rating does not 
preclude him from understanding that an appealable decision 
has been made concerning his claim.  See Ingram v. Nicholson, 
21 Vet. App. 232 (2007).

In this case, the veteran submitted informal claims for a 
TDIU in July 1984 and June 1987 (when the May 21, 1987 letter 
was received).  In those claims, he requested consideration 
of 38 C.F.R. § 4.16 and 38 C.F.R. § 3.340.  In the August 
1984 and October 1987 rating decisions, he was notified that 
his 60 percent rating was continued.  Therefore, he received 
a disability rating less than 100 percent and had notice of 
how his condition was rated.  He had a clear statement of 
which disability was being rated and the fact that the 
Secretary had declared it to be less than 100 percent 
disabling.  Accordingly, the Board finds that entitlement to 
a TDIU was denied in the final August 1984 and October 1987 
rating decisions.  As the RO denied entitlement to a TDIU in 
these rating decisions, there was no CUE due to a failure to 
adjudicate this claim.  See Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  

The Board also points out that the veteran had actual 
knowledge of the denial of the TDIU claim in the August 1, 
1984 rating decision, as on August 10, 1984, he disagreed 
with that decision to the extent that it made no mention of 
38 C.F.R. §§ 4.15 and 4.16.  Thereafter, the September 1984 
deferred or confirmed rating decision explicitly denied 
entitlement to a TDIU and an SOC was issued later than month.  
However, the veteran did not perfect an appeal.  

Even if the Board were to determine that the October 1987 
rating decision did not in fact deny entitlement to a TDIU, 
there would be no CUE for a failure to adjudicate that claim.  
Specifically, the claim was pending development, as the RO 
was attempting to schedule the veteran for a VA examination 
and requesting that he submit a VA Form 21-8940.  See RO 
letters to the veteran dated September 9, 1987, November 23, 
1987, and in May, August, and September 1988.  Due to his 
failure to provide the requested form despite repeated 
requests, the claim was finally denied in November 1988.  

The veteran has argued that the RO failed to provide him with 
a VA Form 21-8940 in violation of 38 C.F.R. § 3.155(a) at the 
time he filed his claims for a TDIU in 1984 and 1987, and 
that therefore VA therefore lacked sufficient information to 
adjudicate the claim, and instead, the decisions were based 
upon inaccurate information.  He maintains that the correct 
facts as they were available at the time were not before the 
adjudicator because he was not provided with an appropriate 
form.  He also stated that VA did not assist him in 
accordance with 38 C.F.R. § 3.103.  However, this is not a 
valid contention for CUE under the provisions of 38 C.F.R. § 
3.105(a).  The Court has consistently held that a breach of 
the duty to assist can never be grounds for CUE.  See Crippen 
v. Brown, 9 Vet. App. 412, 424 (1996).  Allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").  

The veteran and his attorney have also argued that the 
medical records supported a finding of a TDIU in 1984 and 
1987, and pointed to specific evidence in the record.  The 
veteran maintains that reasonable doubt was not resolved in 
his favor, under 38 C.F.R. § 3.102.  He testified that the RO 
decisions were arbitrary and capricious.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).

Additionally, the veteran argues that the 1984 and 1987 RO 
decisions contained CUE due to relying on a medical entry 
which was forged.  It is argued that had the record not been 
falsified, the decisions would have granted the veteran's 
claim for a TDIU rating.  At the time of the 1984 and 1987 
decisions, the claims file contained two different versions 
of a November 15, 1976 VA outpatient notation.  One report of 
a November 15, 1976 VA outpatient treatment report reveals 
the following notation "Is worse and must stop present type 
of work".  Another copy of the November 15, 1976 VA 
outpatient treatment report is slightly different in that it 
contains additional words, some which are not legible.  This 
report contains the following: "Is worse and must stop 
present type of work or at least the ___ bend___stoop lift".  
The blanks noted in the sentence represents words which were 
illegible.  Following an investigation, a Chief Executive VA 
Officer could not explain why there were two different 
versions of the November 15, 1976 report.  In January 2004, 
the veteran's attorney argued that the November 15, 1976 VA 
outpatient treatment report was the only evidence on file 
which supported the denial of the veteran's claim of TDIU 
claim.  

In addressing this argument, the Board observes that there is 
no indication that the RO in 1984 and 1987 relied on the 
findings of the claimed altered November 1976 report for the 
premise that the veteran was capable of securing or following 
a substantially gainful occupation.  Further, this evidence 
was the subject of prior final Board decisions in 1980 and 
1982, which were found not to contain CUE in an August 2005 
Board decision.  

Regardless, the claimed altered November 1976 report stated 
that the veteran could not perform his present type of work, 
and tended to indicated that his present type of work 
included bending, stooping, and lifting.  The other evidence 
of record which was on file at the time of the RO decisions 
supports this fact, in that it reflected that the veteran's 
present employment involved bending, stooping, and lifting.  
For example, the veteran was granted vocational 
rehabilitation benefits based on his inability to perform his 
present type of work.  Additionally, in a statement received 
in November 1976, he reported that he could not perform the 
lifting which was required in his job as a floor manager.  
Moreover, in a September 1977 VA examination report, the 
examiner reported that he reviewed the history of low back 
problems with the veteran.  The examiner related that the 
veteran worked at a floor-covering store, but that he could 
not continue in that type of work due to the bending, 
stooping and lifting.  The examiner also related that the 
veteran was now in vocational rehabilitation with a goal of a 
type of work which did not involve use of stress upon the low 
back.  The veteran reported that any stooping and bending 
lead to back pain.  

It is argued by the veteran and his representative that since 
the claimed altered November 1976 report was on file at the 
time of the 1984 and 1987 decisions that the correct facts 
were not before the RO.  As to both versions of the November 
15, 1976 outpatient treatment entry, what is consistent in 
both entries is that the veteran's condition is worse and 
that he must stop his present type of work.  The statement 
does not state that the veteran must stop all forms of work 
and an examination of the entry on its face fails to carry 
such a meaning.  Also, the claimed altered November 1976 
entry does not serve to understate the severity of the 
veteran's low back disorder.  Rather, it serves to define the 
present type of work in which the veteran cannot perform as a 
result of his back disability.  It is interesting that such 
work limitations were identical to those reported by the 
veteran in a November 1976 statement and during a September 
1977 VA examination.  In light of the foregoing, the Board 
finds that even though the claimed altered November 1976 
treatment report was of record at the time of the 1984 and 
1987 RO decisions, it cannot be said that the correct facts 
were not before the RO.  

Even if the Board were to determine that the presence of the 
claimed altered November 1976 VA outpatient treatment report 
did not represent the correct facts, it cannot be said that 
it is absolutely clear that a different result would have 
ensued, or that the result would have been manifestly 
different.  For example, the evidence showed that the veteran 
received benefits under Chapter 34 for college training from 
January 1975 to June 1975, completed 3 years of college, 
worked as a manager, was enrolled in an electronics course 
under Chapter 31 vocational rehabilitation benefits in which 
he missed only a few days a month, and did repair work in his 
home since December 1978.  He had surgery in February 1984, 
and on VA examination in July 1984 he stated that he was the 
president of a veterans' legal rights organization from July 
1981 to present, with three months lost from work during the 
past year due to back and leg pain and his surgery in 
February 1984 (during which time he was in receipt of a 
temporary total rating).  Although he claimed that he was 
unable to follow continuously any substantially gainful 
occupation, he was active in a veterans' organization at home 
doing typing and telephoning and hoped to do more writing and 
perhaps go into business for himself.  He underwent 
additional back surgery in April 1987, and subsequent 
treatment records showed only mild vertebral pain and slight 
left lower extremity pain in June 1987 with a notation that 
the veteran was now able to sleep at night.  Based on this 
evidence which was also of record at the time of the RO 
decisions, it is not absolutely clear that a different result 
would have ensued, or that the result would have been 
manifestly different.  

The veteran's attorney also argues that the 1984 and 1987 RO 
decisions were influenced by illegal, unpublished VA policies 
designed to thwart granting TDIU claims.  The attorney 
claimed that the RO would have granted the veteran's TDIU 
claim had it not been influenced by VA illegal and 
unpublished policies.  He lists several theories as to how 
unpublished VA policies resulted in the illegal denial of the 
claim for a TDIU rating.  There is nothing in the record to 
support the attorney's assertion.  The veteran and his 
representative point to no specific errors in the 1984 and 
1987 RO decisions which they claim were the product of 
illegal actions on the part of VA.  What is argued are 
theories which are too general to ever rise to the level of 
CUE in the 1984 and 1987 RO decisions.  There is no evidence 
showing a direct link between the denial of the veteran's 
TDIU claim in 1984 and 1987 and an illegal act on the part of 
VA.    

The veteran's attorney has argued that the RO determinations 
misapplied statutes and regulations because, instead of 
determining whether the veteran was unable to secure or 
follow a substantially gainful occupation, the RO applied an 
"unemployable" analysis.  He stated that had the RO 
properly applied 38 C.F.R. § 4.16(a), it would have found 
that the veteran, at most, was only able to engage in 
marginal employment.  There is no basis to support such an 
argument.  

The September 1984 rating decision determined that the 
veteran was not shown to be precluded from gainful employment 
due to his service-connected disability.  While the April 11, 
1984 rating decision stated that the evidence did not 
establish that the veteran was "unemployable" due to his 
service-connected back disability, the Board notes that the 
caption of 38 C.F.R. § 4.16 was "Total disability ratings 
for compensation based on unemployability of the 
individual."  (emphasis added).  The language in 38 C.F.R. 
§ 4.16(a) also stated that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability are met and "in the judgment of 
the rating agency such service-connected disabilities render 
the veteran unemployable."  (emphasis added).  

The language used in the April 1984 rating decision was 
consistent with the regulation.  The facts of this case are 
distinguishable from those in Roberson v. Principi, 251 F.3d 
1378, 1384 (2001).  In Roberson, the veteran argued that the 
CAVC misconstrued "substantially gainful occupation" to 
mean "100% unemployable," and that the plain language of 
the regulation (38 C.F.R. § 3.340(a)(1) (1983) does not 
require the veteran to show 100 percent unemployability in 
order to prove than he cannot "follow substantially gainful 
occupation."  The Federal Circuit agreed, stating:

Requiring a veteran to prove that he is 
100 percent unemployable is different 
than requiring the veteran to prove that 
he cannot maintain substantially gainful 
employment.  The use of the word 
"substantially" suggests an intent to 
impart flexibility into a determination 
of the veterans overall employability, 
whereas a requirement that the veteran 
prove 100 percent unemployability leaves 
no flexibility.  While the term 
"substantially gainful occupation" may 
not set a clear numerical standard for 
determining TDIU, it does indicate an 
amount less than 100 percent.

Roberson, at 1385 (emphasis added).

The distinguishing factor is the use of the phrase "100 
percent."  Again, the use of the word "unemployable" in 
the April 1984 rating decision was consistent with the 
language in 38 C.F.R. § 4.16, defined as the inability to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  There is no 
indication in the April 1984 rating decision that the veteran 
was held to a higher standard of having to show that he was 
"100 percent" unemployable in order to warrant a TDIU.  
This distinction is crucial.  

And even if it was in error for the RO to use an 
"unemployable" analysis, this was harmless as the outcome 
would not have been manifestly different.  For the detailed 
reasons provided above, based on the evidence of record at 
the time of the April 1984 decision, it is not absolutely 
clear that a different result would have ensued.  

Further, the regulatory provisions which determined that 
marginal employment was not substantial gainful employment 
for purposes of a TDIU rating were not in effect until after 
the 1984 and 1987 RO decisions.  As noted above, a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Although 
38 C.F.R. § 4.17 stated that marginal employment will not be 
considered incompatible with a determination of 
unemployability, this provision pertains to a total rating 
for pension purposes and not for a TDIU rating.  The 
provisions of 38 C.F.R. § 4.17 were not pertinent to an 
adjudication of the veteran's claim for a TDIU rating.

With respect to the veteran's argument that VA ignored the 
provisions of 38 C.F.R. §§ 3.102, 4.15, 4.16, 4.18, these 
broad-brush allegations of "failure to follow the 
regulations" do not rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In sum, there is no indication that the RO applied an 
incorrect standard in denying the veteran's TDIU claim in any 
of the rating decisions at issue. There is no showing that 
the correct statutes or regulations which existed at that 
time were not applied or were misapplied.  

Concerning the contentions that VA actions violated the 
veteran's constitutional rights, including VA actions he 
claims were in retaliation for his advocacy of veterans' 
rights, the Board may express an opinion on a constitutional 
claim but it is not required to do so.  Giantcaterino v. 
Brown, 7 Vet. App. 555 (1995).  Additionally, the 
adjudication of the constitutionality of congressional 
enactments is generally beyond the jurisdiction of 
administrative agencies.  Johnson v. Robison, 415 U.S. 361 
(1974).  The Board will therefore decline to address the 
constitutional arguments or the facts related such arguments 
at this juncture.

Based on the foregoing, the Board concludes that there was no 
CUE in the RO rating decisions dated April 11, 1984, August 
1, 1984, September 14, 1984, and October 21, 1987.  The 
decisions do not contain the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  As to the claimed altered November 1976 
VA outpatient treatment report, whether it was considered or 
not, it cannot be said that had the report not been of 
record, a different result would have ensued.  Additionally, 
there is no evidence showing that the RO decisions were 
influenced by any illegal and unpublished policies.  Finally, 
the evidence does not show that the correct statutes and 
regulations were not applied or misapplied.  Accordingly, the 
claim must be denied.  


ORDER

Entitlement to an effective date prior to August 31, 1994 for 
the grant of a total rating based on unemployability (TDIU), 
based solely upon whether there was clear and unmistakable 
error (CUE) in prior RO rating decisions dated April 11, 
1984, August 1, 1984, September 14, 1984, and October 21, 
1987; in a letter dated August 21, 1984; and in a statement 
of the case (SOC) dated September 21, 1984, is denied.   



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


